Order, Surrogate’s Court, New York County (Renee Roth, S.), entered May 29, 1996, which granted petitioner executor’s motion for leave to compromise various claims against the estate, unanimously affirmed, without costs.
The record supports the Surrogate’s findings that the stipulation benefits the estate by reducing its largest debt from $15,000,000 to $5,000,000, and that the executor was not motivated by self-interest. Neither the $255,671.41 payment by the estate nor the court’s approval or disapproval of the stipulation in any way affects the liability of the decedent’s family members, which was discharged with prejudice by the Federal court in its order entered on or about June 1, 1995. We have considered respondent’s other arguments and find them to be without merit. Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.